Case 3:19-cv-01426-BJD-MCR Document 25-1 Filed 09/23/20 Page 1 of 4 PageID 129




                  EXHIBIT A
Case 3:19-cv-01426-BJD-MCR Document 25-1 Filed 09/23/20 Page 2 of 4 PageID 130
Case 3:19-cv-01426-BJD-MCR Document 25-1 Filed 09/23/20 Page 3 of 4 PageID 131
Case 3:19-cv-01426-BJD-MCR Document 25-1 Filed 09/23/20 Page 4 of 4 PageID 132




       9/21/20
                                             Klodian Ferra



      9/21/20
                                             Klodian Ferra



      9/21/20
